Title: From George Washington to William Thornton, 20 November 1799
From: Washington, George
To: Thornton, William



Dear Sir,
Mount Vernon 20th Novr 1799

When I wrote to you the other day, I expected to have settled matters with the Bk of Alexandria so as to have been enabled to have sent you, for Mr Blagdens use, a check thereon for $1000—But not being well enough acquainted with the rules of the Bank, I suffered what are called discount days, to pass over before I applied; for which reason the business there must remain over until after Tuesday of next week.
But, if to do this will be attended with any inconvenience to Mr Blagden, and he will be at the trouble of riding, or sending any person down here, competent to receive the money—Mr Lewis, who has it by him, will lend me that sum, and it shall be paid—Of this I would thank you for informing Mr Blagden. With esteem &ca I remain Yr Obedt Servt

Go: Washington

